     Case 2:19-cv-01502-APG-VCF Document 20 Filed 06/19/20 Page 1 of 3


1      LEW BRANDON, JR., ESQ.
       Nevada Bar No. 5880
2      BRANDON | SMERBER LAW FIRM
3      139 East Warm Springs Road
       Las Vegas, Nevada 89119
4      Office (702) 380-0007
       l.brandon@bsnv.law
5      Attorneys for Defendant,
6
       THE VONS COMPANIES, INC.

7

8                                     UNITED STATES DISTRICT COURT
9
                                               DISTRICT OF NEVADA
10
        PATRICIA MADAU-WELTE, an individual;             CASE NO.: 2:19-cv-01502-APG-VCF
11
        JEFFREY WELTE, an individual,
12
                               Plaintiff,
13

14      v.

15
        THE VONS COMPANIES, INC., a Michigan
16      corporation; DOES I-X, unknown persons;
        ROE BUSINESS ENTITIES I-X, inclusive,
17

18                             Defendant(s).
19
                          STIPULATION AND ORDER FOR DISMISSAL
20                    WITH PREJUDICE, LEAVING NO REMAINING PARTIES

21            IT IS HEREBY STIPULATED AND AGREED TO by the undersigned counsel of record
22
       that the above-entitled matter be dismissed with prejudice, leaving no remaining parties, each
23
       ///
24
       ///
25

26     ///

27     ///
28
       ///




                                               Page 1 of 3
     Case 2:19-cv-01502-APG-VCF Document 20 Filed 06/19/20 Page 2 of 3


1      party to bear their own attorney’s fees and costs incurred herein, leaving no remaining parties in
2      this matter.
3
                IT IS FURTHER STIPULATED AND AGREED TO that the Pre-Trial Order currently
4
       due on June 24, 2020 shall be vacated.
5

6
       DATED this 18th day of June, 2020.                     DATED this 18th day of June, 2020.
       BRANDON | SMERBER LAW FIRM                             PITEGOFF LAW OFFICE
7

8
       /s/ Lew Brandon, Jr. Esq.                              /s/ Jeffrey Pitegoff, Esq.
9
       LEW BRANDON, JR., ESQ.                                 JEFFREY PITEGOFF, ESQ.
10     Nevada Bar No. 5580                                    Nevada Bar No. 5458
       ANDREW GUZIK, ESQ.                                     330 E. Charleston Blvd., Suite 100
11     Nevada Bar No. 12758                                   Las Vegas, NV 89101
       139 E. Warm Springs Road
12     Las Vegas, NV 89119                                    DATED this 18th day of June, 2020.
13     Attorneys for Defendant,
       THE VONS COMPANIES, INC.                               CALLISTER LAW GROUP
14

15                                                            /s/ Matthew Q. Callister, Esq.
16
                                                              MATTHEW Q. CALLISTER, ESQ.
                                                              Nevada Bar No. 1396
17                                                            MITCHELL S. BISSON, ESQ.
                                                              Nevada Bar No. 11920
18                                                            330 E. Charleston Blvd., Suite 100
19
                                                              Las Vegas, NV 89101
                                                              Attorneys for Plaintiffs,
20                                                            PATRICIA MADAU-WELTE and
                                                              JEFFREY WELTE
21

22

23

24

25

26

27

28




                                                Page 2 of 3
     Case 2:19-cv-01502-APG-VCF Document 20 Filed 06/19/20 Page 3 of 3


1                              Patricia Madau-Welte and Jeffrey Welte v. The Vons Companies, Inc.
                                                              Case No.: 2:19-cv-01502-APG-VCF
2

3                                                 ORDER
4
               IT IS HEREBY ORDERED that the above-entitled matter be dismissed with prejudice,
5
       leaving no remaining parties, with each party to bear their respective attorney’s fees and costs
6
       incurred.
7
               IT IS FURTHER ORDERED that the Pre-Trial Order currently due on June 24, 2020
8
       shall be vacated.
9

10             IT IS SO ORDERED this
                                 this_____ day of June,
                                      19th day    ________________,
                                                        2020.       2020.

11
                                             _____________________________________
12
                                             UNITED STATES DISTRICT JUDGE
13

14

15
       Respectfully submitted by:
16
       BRANDON | SMERBER LAW FIRM
17
       /s/ Lew Brandon, Jr., Esq.
18
       LEW BRANDON, JR., ESQ.
19     Nevada Bar No. 5880
       ANDREW GUZIK, ESQ.
20     Nevada Bar No. 12758
       139 East Warm Springs Road
21
       Las Vegas, Nevada 89119
22     Attorneys for Defendant,
       THE VONS COMPANIES, INC.
23

24

25

26

27

28




                                              Page 3 of 3
